             Case 3:20-cv-06788-WHO Document 2-2 Filed 09/29/20 Page 1 of 4


     JENNER & BLOCK LLP
 1
     TODD C. TORAL (SBN 197707)
 2   ttoral@jenner.com
     633 West 5th Street
 3   Los Angeles, CA 90071-2054
     Telephone: (213) 239-5100
 4   Facsimile: (213) 239-5199
 5
     BRIAN J. FISCHER (pro hac vice application to be filed)
 6   bfischer@jenner.com
     RÉMI J.D. JAFFRÉ (pro hac vice application to be filed)
 7   rjaffre@jenner.com
     919 Third Avenue
 8   New York, NY 10022-3908
 9   Telephone: (212) 891-1600
     Facsimile: (212) 891-1699
10
     Attorneys for Empros Capital LLC
11

12
                                   UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                        SAN FRANCISCO DIVISION
15
     EMPROS CAPITAL LLC, a California Limited            Case No.: 3:20-CV-6788
16   Liability Company,
                                                         DECLARATION OF TODD C. TORAL, ESQ.,
17                               Plaintiff,              IN SUPPORT OF ADMINISTRATIVE
                                                         MOTION OF EMPROS CAPITAL LLC FOR
18         v.                                            LEAVE TO FILE UNDER SEAL

19   GARY ROSENBACH, an individual,
20                               Defendant.
21

22

23

24

25

26

27

28


                    DECLARATION OF TODD C. TORAL, ESQ., IN SUPPORT OF SEALING MOTION
                                         CASE NO. 3:20-CV-6788
              Case 3:20-cv-06788-WHO Document 2-2 Filed 09/29/20 Page 2 of 4



 1           Pursuant to 28 U.S.C. § 1746, I, Todd C. Toral, Esq., state and declare as follows:

 2           1.         I am a partner at the law firm Jenner & Block LLP (“Jenner”), counsel for Plaintiff Empros

 3   Capital LLC (“Empros”). I submit this declaration in support of Empros’s Administrative Motion for

 4   Leave to File Portions of Empros Capital LLC’s Verified Complaint and Attached Exhibits Under Seal

 5   (“Motion”). Unless otherwise stated, this declaration is based on my personal knowledge and my review

 6   of and familiarity with the record in this case. If called upon to testify, I could and would competently

 7   testify thereto.

 8           2.         As explained in the Motion and in the accompanying Declaration of Alex Fishman, material

 9   in the Verified Complaint and attached exhibits contains information that, if publicly disclosed, would

10   cause significant harm to Empros’s competitive standing and ability to do business.

11                                                       Exhibits

12           3.         Attached as collective Exhibit A are true and correct copies of a redacted version and

13   unredacted version of Exhibit A to Empros’s Verified Complaint.

14           4.         Attached as collective Exhibit B are true and correct copies of a redacted version and

15   unredacted version of Exhibit B to Empros’s Verified Complaint.

16           5.         Attached as Exhibit C is a true and correct copy of an unredacted version of Exhibit C to

17   Empros’s Verified Complaint.

18           6.         Attached as Exhibit D is a true and correct copy of an unredacted version of Exhibit D to

19   Empros’s Verified Complaint.

20           7.         Attached as Exhibit E is a true and correct copy of an unredacted version of Exhibit E to

21   Empros’s Verified Complaint.

22           8.         Attached as Exhibit F is a true and correct copy an unredacted version of Exhibit F to

23   Empros’s Verified Complaint.

24           9.         Attached as Exhibit G is a true and correct copy an unredacted version of Exhibit G to

25   Empros’s Verified Complaint.

26           10.        Attached as Exhibit H is a true and correct copy of an unredacted version of Exhibit H to

27   Empros’s Verified Complaint.

28           11.        Attached as Exhibit I is a true and correct copy of an unredacted version of Exhibit I to
                                                   1
                        DECLARATION OF TODD C. TORAL, ESQ., IN SUPPORT OF SEALING MOTION
                                             CASE NO. 3:20-CV-6788
             Case 3:20-cv-06788-WHO Document 2-2 Filed 09/29/20 Page 3 of 4



 1   Empros’s Verified Complaint.

 2          12.    Attached as Exhibit J is a true and correct copy of an unredacted version of Exhibit J to

 3   Empros’s Verified Complaint.

 4          13.    Attached as Exhibit K is a true and correct copy of an unredacted version of Exhibit K to

 5   Empros’s Verified Complaint.

 6          14.    Attached as Exhibit L is a true and correct copy of an unredacted version of Exhibit L to

 7   Empros’s Verified Complaint.

 8          15.    Attached as Exhibit M is a true and correct copy of an unredacted version of Exhibit M to

 9   Empros’s Verified Complaint.

10          16.    Attached as Exhibit N is a true and correct copy of an unredacted version of Exhibit N to

11   Empros’s Verified Complaint.

12          17.    Attached as Exhibit O is a true and correct copy of an unredacted version of Exhibit O to

13   Empros’s Verified Complaint.

14          18.    Attached as Exhibit P is a true and correct copy of an unredacted version of Exhibit P to

15   Empros’s Verified Complaint.

16          19.    Attached as Exhibit Q is a true and correct copy of an unredacted version of Exhibit Q to

17   Empros’s Verified Complaint.

18          20.    Attached as collective Exhibit R are true and correct copies of a redacted version and

19   unredacted version of Exhibit R to Empros’s Verified Complaint.

20          21.    Attached as collective Exhibit S are true and correct copies of a redacted version and

21   unredacted version of Exhibit S to Empros’s Verified Complaint.

22          22.    Attached as collective Exhibit T are true and correct copies of a redacted version and

23   unredacted version of Exhibit T to Empros’s Verified Complaint.

24          23.    Attached as collective Exhibit U are true and correct copies of a redacted version and

25   unredacted version of Exhibit U to Empros’s Verified Complaint.

26          24.    Attached as collective Exhibit V are true and correct copies of a redacted version and

27   unredacted version of Exhibit V to Empros’s Verified Complaint.

28          25.    Attached as collective Exhibit W are true and correct copies of a redacted version and
                                               2
                    DECLARATION OF TODD C. TORAL, ESQ., IN SUPPORT OF SEALING MOTION
                                         CASE NO. 3:20-CV-6788
                Case 3:20-cv-06788-WHO Document 2-2 Filed 09/29/20 Page 4 of 4



 1   unredacted version of Exhibit V to Empros’s Verified Complaint.

 2          26.     Attached as collective Exhibit X are true and correct copies of a redacted version and

 3   unredacted version of Empros’s Verified Complaint.

 4          27.     Empros is unable to obtain a stipulation from Defendant Gary Rosenbach because the

 5   Complaint has not yet been served on him, and because Empros did not believe it could provide prior

 6   notice of the Complaint and its contents without potentially prejudicing Empros’s interests. Once Mr.

 7   Rosenbach has been served and has had an opportunity to consider the matter, Empros intends to confer

 8   with his counsel over an appropriate stipulation concerning the sealing of documents in this matter going

 9   forward.

10          I declare under penalty of perjury under the laws of the United States of America that the foregoing

11   is true and correct. Executed this 29th day of September in Los Angeles, California.

12

13                                                               ____________________________

14                                                                       Todd C. Toral

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                3
                     DECLARATION OF TODD C. TORAL, ESQ., IN SUPPORT OF SEALING MOTION
                                          CASE NO. 3:20-CV-6788
